Citation Nr: 0531058	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1993.  He also served in the reserves from July 1988 
to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for a low 
back disability.  Pursuant to the veteran's assertions, the 
RO expanded the issue to include the cervical and thoracic 
spine.

The Board remanded the claims in May 2004.  Following a VA 
examination conducted pursuant to the Board's remand 
instructions, the RO granted service connection for a 
cervical strain and a lumbar strain; ratings of 10 percent 
and 20 percent were assigned, respectively, effective from 
the date of receipt of the initial claim for service 
connection (November 1, 1999).  As the veteran has not 
appealed the rating or effective date assigned for either 
disability, such issues are not before the Board at this 
time.  See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).  
Accordingly, the sole issue that remains in appellate status 
is entitlement to service connection for a thoracic spine 
disability. 


FINDINGS OF FACT

The medical and X-ray evidence shows that the veteran does 
not have a current thoracic spine disability linked to 
service.


CONCLUSION OF LAW

A claimed thoracic spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
VCAA letter mailed to the veteran in August 2001, RO ratings 
decisions in November 2001 and January 2003, a statement of 
the case (SOC) issued in January 2003, RO letters in November 
2001, October 2002 and January 2003; another RO letter sent 
in July 2004, and a supplemental statement of the case (SSOC) 
issued in August 2005, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim and the 
evidence not of record that is necessary.  The appellant was 
notified and aware of the evidence needed to substantiate his 
claim for service connection and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO letters noted above advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
August 2001 VCAA letter specifically asked the veteran to 
send any records in his possession to the RO.  VA has taken 
all appropriate action to develop the veteran's claim, and VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claims 
and of the efforts to assist him.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the appellant in August 2001, prior to the November 2001 RO 
rating decision.

The decision in Pelegrini also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005);Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The RO obtained the relevant medical records identified by 
the veteran.  There is no indication that there is any 
additional medical evidence relevant to this appeal that has 
not been obtained.  Additionally, as will be reflected in the 
analysis section of this decision, the VA examinations 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
veteran's claim on appeal.  That evaluation was adequate for 
the purpose of determining whether the veteran has a current 
thoracic spine disability linked to service.  There is no 
duty to provide another examination or medical opinion.  See 
38 C.F.R. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

The veteran contends that he injured his neck and back during 
service after falling 30 feet from a ladder.  According to 
his testimony at his August 1, 2003 videoconference hearing, 
the base of the ladder slipped out from under him and he hit 
the ground in a "push-up position", still holding onto the 
rung.  As noted in the introduction to this decision, service 
connection has been granted for cervical (neck) and lumbar 
(low back) disabilities; the sole issue that remains on 
appeal is service connection for a thoracic (mod-back) 
disability.   

The service medical records show that the veteran sustained a 
wrist injury as the result of a fall while on active duty 
(service connection is in effect for residuals of a left 
wrist fracture), but there is no indication of a back injury 
at that time or at any other time during service.  However, 
the veteran reported a history of recurrent back pain in 
conjunction with his separation examination, albeit at the 
same time a clinical evaluation of his spine and 
musculoskeletal system were normal.

The post-service medical opinions are conflicting concerning 
the nature and etiology of the veteran's spinal disabilities.  
C.L.S, D.C. submitted an August 2000 statement in which he 
stated that the veteran was treated from July 1997 to 
September 1997 for neck pain that radiated into his left arm 
and hand.  He stated that "based on objective orthopedic, 
neurologic, and radiographic tests, it was determined that 
[the veteran's] neck and arm problems were directly related 
to his wrist injury."  This opinion is limited to the 
veteran's neck and arm problems; it does not address the 
nature and etiology of a claimed thoracic spine back 
disability. 

Dr. M.M. issued an opinion in February 2000 in which he 
stated that the veteran was treated since March 1998, and 
"based on the objective findings of the physical examination 
and of treatments over the last two years, review of the 
provided medical records, the length of time the condition 
has lasted, and the subjective complaints as stated by the 
patient, it is the opinion of this doctor that [the 
veteran's] condition is directly related to a fall consistent 
with the one which occurred while he was in the military 
service."  The opinion fails to state precisely what medical 
records were provided for the doctor's review, and as such, 
it is unclear as to whether the doctor was familiar with the 
veteran's claims file and/or service medical records.

Dr. P.J.B. submitted a correspondence in October 2001 stating 
that the veteran had been under his care since September 
2001.  He reported that the veteran "has an extensive history 
of left arm, cervical and other spinal complaints dating back 
to his service in the Marine Corps."  The physician opined 
that the veteran has spinal degenerative disc disease and 
associated arm paresthesia with osteoarthritic changes to the 
cervicothoracic spine may also include possible disc 
protrusions.  Once again, Dr. P.J.B. does not state his 
familiarity with the veteran's claims file and/or his service 
medical records.  Furthermore, he diagnoses the veteran with 
osteoarthritic changes and possible disc protrusions, neither 
of which are evident in a November 2002 VA X-ray.

A VA physician who did acknowledge a complete review of the 
veteran's medical records, to include the service medical 
records, opined in November 2002, in pertinent part, that the 
veteran's current thoracic spine condition is not related to 
service.  However, her opinion is based on her belief that 
"the service medical records did not show any compliant of 
neck and back pain."  She either failed to notice, or at 
least failed to comment upon, the veteran's complaint of 
recurrent back pain upon separation from service.

In view of the foregoing, the Board remanded this appeal for 
the purpose of affording the veteran another VA examination, 
which included an opinion addressing the contended causal 
relationship.  Such an evaluation was accomplished in March 
2005.  Following thorough clinical and X-ray examinations, 
the physician linked the veteran's cervical and lumbar 
strains to in-service trauma (which resulted in grants of 
service connection for both disabilities), but he did not 
diagnose a disability of the thoracic spine.  A radiological 
report of record shows that an X-ray examination of the 
thoracic spine at that time was normal.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the most recent examination of the veteran, 
which was performed specifically to address the claimed 
nexus, included a review of the claims file, a history 
obtained from the veteran, a clinical evaluation of the back, 
and an X-ray examination of the thoracic spine, failed to 
result in a diagnosis of a disability of the mid-back or 
thoracic spine.  The Board finds that, given the thorough 
nature of this evaluation and the fact that it is the most 
recently dated competent evidence that is relevant to this 
appeal, the March 2005 examination and opinion is the most 
probative evidence of record.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a current diagnosis 
of a thoracic spine disability and the overwhelming 
preponderance of the evidence is against a nexus between the 
claimed thoracic spine disability and any incident of 
service, to include trauma.    

As the preponderance of the evidence is against the claim for 
service connection for a thoracic spine disability, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


